Citation Nr: 0824840	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction in compensation for service-connected 
bilateral hearing loss from a 30 percent rating evaluation to 
a 10 percent rating evaluation was proper.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for bilateral hearing loss was granted in 
a December 2003 rating decision, and a 30 percent disability 
evaluation was assigned, effective October 20, 2003.  In 
December 2005, the veteran filed a claim for rating in excess 
of 30 percent.  Based on the findings of a subsequent 
February 2006 VA examination, the RO determined that the 
veteran's hearing loss disability only warranted a 10 percent 
rating evaluation.  In a March 2006 rating decision, the RO 
proposed the reduction.  In April 2006, the veteran responded 
to the proposed reduction and submitted a copy of a private 
audiogram, conducted in March 2006.  Finding that the 
audiogram did not meet VA requirements for audiological 
evaluations, the RO was unable to consider this audiogram as 
evidence of current severity, and, in an April 2006 rating 
decision, the RO reduced the rating evaluation for service-
connected bilateral hearing loss to 10 percent.  The veteran 
appealed, and the Board determines that a remand is required 
for further development of the claim.

Regulations impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  Reductions require ascertaining whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Id. at 421. 

The Board concurs that the March 2006 private audiogram does 
not meet VA standards in that the examiner did not interpret 
the results, and, although speech recognition percentages 
appear to be indicated, it is not clear if a Maryland CNC 
test was used.  The Board may not interpret these results in 
support of its decision.  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  However, a review of 
the March 2006 audiogram suggests that the veteran's March 
2006 private hearing test indicates a level of severity 
different from that found at the March 2006 VA examination.  
Thus, the actual severity of the veteran's disability at the 
time of the reduction is uncertain.  Hence, the Board finds 
that a remand is required to obtain an interpretation of the 
March 2006 private audiogram, to include an analysis of 
whether the audiogram was conducted in accordance with VA 
regulations.  See 38 C.F.R. § 3.385.   

Accordingly, the case is REMANDED for the following action:

1.	Request interpretation of the March 
2006 private audiogram from a VA 
examiner.  In the report, the examiner 
should indicate the pure tone 
thresholds in decibels at 1000, 2000, 
3000, and 4000 Hz and speech 
discrimination scores.  The examiner 
should also state whether the private 
audiological evaluation was conducted 
in accordance with VA regulations, to 
include whether speech discrimination 
was obtained using a Maryland CNC test. 

The claims file, to include a copy of 
this remand, should be made available 
for review, and the examination report 
should reflect that such review 
occurred. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
September 2006 statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




